Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 8/22/2022 has been entered.

Response to Arguments
Regarding claims 1-6, the applicant’s arguments with regard to the amendment have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 

Regarding claim 8, the applicant's arguments have been fully considered but they are not persuasive.
Applicant’s argument: Applicant argues that Song does not disclose forming a sacrificial material on the source drain because In Song, the epitaxial layer 240 (alleged source/drain), is not formed until multiple fabrication steps later. Therefore, if the epitaxial layer 240 is formed after the sacrificial patterns 114, then the sacrificial patterns 114 cannot be formed on the epitaxial layer 240. 
Examiner’s response: In response to applicant' s argument, the examiner respectfully disagrees. First, Applicant’s argument relies on unclaimed feature because the claim does not recite the specific order of forming method as the applicant argued. In the claim 8, the claim merely recites ‘source/drain on an exposed portion of a semiconductor layer of a layered nanosheet’. Then, Song discloses Fig 26 (prior to forming source/drain) and Fig 28 (after forming source/drain), which clearly shows the claimed feature. And further, Song discloses a sacrificial layer 114 (114 is removed in Fig 31). For this reason, Examiner indicated Applicant’s argument is not persuasive.
Applicant’s argument: Applicant argues that as illustrated in Song FIG. 28, the epitaxial layer 240 is separated from the sacrificial patterns 114 by the central portion 210. If at all, the epitaxial layer 240 may be considered to be formed adjacent to the sacrificial patterns 114, but under no circumstances would a person having ordinary skill in the art understand or otherwise interpret the epitaxial layer 240 of Song to be formed "on" the sacrificial patterns 114. Therefore, Song fails to disclose, at least, forming a sacrificial material on the source drain, and thus fails to disclose all elements required by Applicant's claim 8.
Examiner’s response: In response to applicant' s argument, the examiner respectfully disagrees. Examiner indicated based on MPEP 2111.01 part III, “on” as simply meaning “in close proximity with” and not necessarily the narrower interpretation (roughly, “being in direct contact without any intermediate layer” as the applicant argued). For example, Fig 1C (paragraph [0030]: 122 are formed on a 121) of Rodder et al. (US 2016/0126310) suggesting that one of skill in the art would be familiar with the use of the term “on” to describe two things that are not necessarily in direct physical contact without any intermediate layer. Further, in the paragraph [0033] of the applicant’s disclosed SPEC dated 12/31/2020, Applicant discloses “ “on top”, “positioned on” or “positioned atop” mean that a first element, such as a first structure, is present on a second element, such as a second structure, wherein intervening elements, such as an interface structure may be present between the first element and the second element”. Given this interpretation, Song discloses the claimed feature. Therefore, the examiner maintains the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 20190096996).

Regarding claim 8. (Original) Song discloses A method of forming a semiconductor device, the method comprising: 
forming a source/drain 240 on an exposed portion of a semiconductor layer 124 of a layered nanosheet [0023], wherein the layered nanosheet comprises a plurality of layers (Fig 28); 
forming a sacrificial material 114 on the source/drain (Fig 28); 
forming a dielectric layer 210 covering the sacrificial material (Fig 28); 
removing the sacrificial material to form a contact void 260 (Fig 31); and 
depositing a contact liner 290 into the contact void (Fig 34).

Regarding claim 9. (Currently Amended) Song discloses The method of claim 8 except wherein a material of the contact liner comprises a silicide ([0031]: e.g. TiSiN).

Regarding claim 11. (Currently Amended) Song discloses The method of claim 8, wherein a portion of the source/drain on a layer of the plurality of layers is not in contact with a portion of the source/drain on an adjacent layer of the plurality of layers (Fig 34: the each portions of 240 located in the area of label 210 is not in contact each other).

Regarding claim 12. (Currently Amended) Song discloses The method of claim 8, wherein the dielectric layer is in contact with an inner spacer 270 positioned between two adjacent nanosheets of the layered nanosheet (Fig 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Balakrishnan (US 9837414).

Regarding claim 1. (Currently Amended) Fig 14 of Balakrishnan discloses A semiconductor structure comprising:
a first nanosheet stack 62 (the left side stack of three vertical sets; note that the terms “nanochannel,” “nanowire,” and “nanosheet” are used interchangeably to describe a nanoscale structure used to provide a current channel for a FET device1; thus, the ordinary artisan would have recognized that it would have been obvious to treat Balakrishnan’s nanowire stack as nanosheet stack); 
a second nanosheet stack 62 (the center side stack of three vertical sets); 
a first source/drain 50/54 (the 50/54 between left side stack 62 and left side 86, which in contact with left side 62) in contact with the first nanosheet stack; 
a second source/drain 50/54 (the 50/54 between right side stack 62 and left side 86, which in contact with left side 62) in contact with the second nanosheet stack; 
a source/drain dielectric 58 located between the first source/drain and the second source/drain (see the 58 between 54 and 52); and 
a contact liner 84 in contact with the first source/drain, the second source/drain and the source/drain dielectric (Fig 14).

Regarding claim 2. (Original) Balakrishnan discloses The structure of claim 1, wherein a thickness of the contact liner is about 1 to about 10 nm (col 13, line 51: 1 nm – 5 nm).

Regarding claim 3. (Currently Amended) Balakrishnan discloses The structure of claim 1, wherein the first source/drain comprises at least a first portion 54 on a first nanosheet layer 62 (upper side of 74) of the first nanosheet stack and a second portion 50 (lower side of 52) on a second nanosheet layer 62 (lower side of 74) of the first nanosheet stack, wherein the first portion of the first source/drain is separate and apart from the second portion of the first source/drain (Fig 14).

Regarding claim 4. (Original) Balakrishnan discloses The structure of claim 1, wherein the first source/drain is in contact with the second source/drain (Fig 14: see the 50).

Regarding claim 5. (Original) Balakrishnan discloses The structure of claim 1, wherein the first source/drain is not in contact with the second source/drain (Fig 14: see the 54).

Regarding claim 6. (Original) Balakrishnan discloses The structure of claim 5, wherein the contact liner is a contiguous layer in contact with the first source/drain and the second source/drain (Fig 14).

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Song (US 20190096996).

Regarding claim 10. (Currently Amended) Song discloses The method of claim 8 except wherein a thickness of the contact liner is about 1 to about 10 nm.
However, the ordinary artisan would have recognized the claimed thickness range to be a result effective variable affecting to form proper thickness of liner for highly integrated transistor.  Thus, it would have been obvious that Song’s liner within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed thickness range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Allowable Subject Matter
Claims 13-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first gate stack and the second gate stack each comprise a plurality of semiconductor nanosheets; forming a first source/drain on a first surface of a first semiconductor layer of the first gate stack and a second source/drain on a second surface of a second semiconductor layer of the second gate stack, forming a sacrificial material on the first source/drain and the second source/drain; forming a dielectric layer covering the sacrificial material; removing the sacrificial material to form a contact void; and depositing a contact liner into the contact void”.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the source/drain dielectric is in contact with an inner spacer positioned between two adjacent nanosheets of the first nanosheet stack”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Smith (US 20190057867): see paragraph [0031]